             Case 7:21-cv-02619-CS Document 14 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JORDAN MCCLOUD,

                                   Petitioner,

                             -v-
                                                                 21 Civ. 2619 (CS)
 W.S. PLILER,

                                   Respondent.

                           ORDER OF DISMISSAL

        WHEREAS, Petitioner Jordan McCloud brought this habeas petition against W.S. Pliler,

Warden of Federal Correctional Institution (“FCI”) Otisville;

        WHEREAS, Petitioner is currently incarcerated at FCI Otisville, serving a 150-month

term of imprisonment following his conviction for receipt of child pornography in violation of 18

U.S.C. § 2252A(a)(2)(A) and 18 U.S.C. § 2252A(b)(1);

        WHEREAS, Petitioner alleges that his sentence was miscalculated, specifically, that his

projected statutory release date of May 7, 2026 is one year later than it should be;

        WHEREAS, the Bureau of Prisons (“BOP”) has determined that Petitioner’s sentence

was indeed miscalculated and that he should be credited an additional 366 days of presentence

jail time;

        WHEREAS, the BOP has determined that Petitioner’s projected statutory release date

should be changed from May 7, 2026 to May 6, 2025, and has implemented that change in its

internal system such that Petitioner will be credited the additional 366 days of presentence jail

time credit;

        WHEREAS, Petitioner’s revised projected statutory release date is now May 6, 2025; and
             Case
              Case7:21-cv-02619-CS
                   7:21-cv-02619-CS Document
                                     Document12-1
                                              14 Filed
                                                  Filed07/27/21
                                                        07/26/21 Page
                                                                  Page22ofof22




        WHEREAS, as a result of the BOP’s recalculation of Petitioner’s sentence, Petitioner has

obtained all of the relief requested in his habeas petition and there is no further relief that the

Court can provide in this proceeding;

        The Court HEREBY ORDERS:

        1.       The habeas petition filed in this proceeding (ECF No. 1) is dismissed, with

prejudice, as moot; and

        2.       The Clerk of Court is hereby ordered to close this case.



SO ORDERED:


____________________________________
HON. CATHY SEIBEL
United States District Judge


Dated: 7/27/2021
       White Plains, New York




                                                   2
